Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is responsive to the RCE filed 6/29/21.
	Claims 1-10 are pending.
	The English translations of the three JP priority documents are acknowledged.  Since the JP priority documents, JP2015-218015 (filed 11/5/2015) and JP2016-096521 (filed 5/12/16) do not have support for the subject matter as now claimed in each independent claim and only the JP priority document, JP2016-139715 (filed 7/14/16) has support for the subject matter as now claimed in each independent claim, the effective filing date of this application is deemed to be 7/14/16.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

For purposes of applying prior art, the above-identified vague and indefinite claim limitations are interpreted to read on the prior art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., Pub. No. US 2014/0334371, (“Kim”) in view of Martinez Tarradell et al., Pub. No. US 2018/0376531, (“Martinez”) or alternatively in view of Ryu et al., Pub. No. US 2018/0352416, (“Ryu”), newly applied.
Independent Claims
Regarding independent claim 1, Kim teaches the claimed limitations “A terminal (Fig. 18, UE; see also, UE 1305 in Fig. 13) in a mobile communication system that supports a function of performing connection establishment reusing context information retained in each of the terminal and a base station, comprising: 
a receiving unit (Fig. 18, transceiver 1805) that receives, from the base station, a system information block type 2 (SIB2) including instruction information (see Fig. 18 and paragraph no. 0095, transceiver 1805 receives system information from a base station or ENB 1310 (see Fig. 13) and the system information includes various parameters; the system information inherently includes SIB2 since the network in Kim is an LTE network and LTE includes system information such as MIB, SIB1, SIB2, etc.); 
a determining unit (Fig. 18, controller 1810) that determines whether or not the base station has the function on the basis of the instruction information received through the receiving unit (when the UE 1305 receives SIB2 from the ENB 1310, the UE determines whether or not the ENB has a “function” as that term is broadly construed since the SIB2 includes various parameters pertaining to the ENB; for example, the “function” can read on whether or not the ENB supports context preservation as shown in Fig. 13); and 
a transmitting unit that transmits a message including context retention information indicating that the terminal retains terminal side context information to the base station when the determining unit determines that the base station has the function” (Fig. 13, step 1355; see also, paragraph nos. 0182-0185, and especially paragraph no. 0185, “If the UE 1305 transmits the modified RRC connection request message at step 1355, the eNB 1310 searches for the UE context by referencing the UE identifier included in the message”) as recited.
Kim does not teach “indicating whether or not the base station supports a function of a Cellular Internet of Things (CIoT) Evolved Packet System (EPS) optimization scheme” nor does it appear to teach “wherein the terminal is in a wide-band (WB) S1 mode” as now recited in claim 1.
Martinez teaches/suggests the limitation “indicating whether or not the base station supports a function of a Cellular Internet of Things (CIoT) Evolved Packet System (EPS) optimization scheme”, see Fig. 1, step 0, and paragraph no. 0026, “the eNodeB 120 can send a system information block type 1 (SIB1) (msg.0) to the UE 110, and the SIB1 can include a ‘CIoT-Allowed’ flag to indicate whether the eNodeB 120 supports the CIoT EPS optimization.”  This disclosure is also supported in the provisional application (“the Martinez provisional”), 62/277,881, filed 1/12/2016, of Martinez.  Hence, Martinez qualifies as prior art.  In the Martinez provisional, Martinez also discloses “this new ‘CIoT-Allowed’ flag could be defined in SIB1” in which the term “could” suggests that other SIBs, such as SIB2, may be used (see the paragraph bridging pages 4 and 5).  See also page 7 of the Martinez provisional which discloses “The eNB might add those new flag as part of legacy SIB(s) or in new SIB(s) that might be created” which suggests that other legacy SIB(s) such as SIB2 may be used to include the new flag. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Kim by incorporating the teachings of Martinez to allow the UE to use the CIoT EPS optimization protocol to improve small data delivery and to avoid an unnecessary UE request, as suggested by Martinez in paragraph no. 0025 of the non-provisional application and page 4 of the Martinez provisional.
Martinez also teaches the newly added limitation “wherein the terminal is in a wide-band (WB) S1 mode” as now recited in claim 1.  See page 3 (first paragraph), page 4 (“it might be worthwhile to consider some minor aspects for both, NB-IoT and non-NB-IoT … enabling its usage in not-NB-IoT networks” and “In non-NB-IoT RAN that support CIoT optimization: the UE …”), page 6 (“The following changes for non-NB-IoT and NB-IoT RAN that supports CIoT optimization” and “To define a new optional broadcast parameter to indicate the support of CIoT network optimizations in non-NB-IoT RAN”), and page 7 (“Considering that non-NB-IoT UEs might also want to benefit …”) of the Martinez provisional.  The non-NB-IoT UE disclosed in the Martinez provisional is deemed to teach the recited “wide-band (WB) SI mode,” and this interpretation of the Martinez provisional is consistent with applicant’s specification under the BRI standard.
Alternatively, Ryu teaches the limitation “wherein the terminal is in a wide-band (WB) S1 mode”, see paragraph no. 0504 which discloses “CIoT EPS optimization is designed to support both a narrow band (NB)-IoT RAT and MTC category M1.”  The disclosed “MTC category M1” is deemed to teach the recited “wide-band S1 mode” since the bandwidth of the MTC category M1 is much greater than the bandwidth of a NB-IoT RAT.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Kim and Martinez by incorporating the additional teachings of Martinez or alternatively to modify Kim and Martinez by incorporating the teachings of Ryu to allow backward compatibility with LTE, as suggested by the Martinez provisional on page 3 (see the first paragraph) and/or to define a RAN common solution, as suggested by the Martinez provisional on page 4 (see the first full paragraph).  Furthermore, since a wide-band S1 mode for a UE is known, it would have been further obvious to make the above modification to enable UEs operating in a known wide-band S1 mode to take advantage of the benefits of CIoT optimization such as improved indoor coverage and support for massive number of low throughput devices as disclosed by the Martinez provisional on page 2, second full paragraph.
Regarding independent claim 7, this independent claim is a corresponding method claim of the apparatus claim 1 and recites similar subject matter.  As such, the rationale behind the above rejection of claim 1 applies with equal force to this independent claim.
Regarding independent claim 4, Kim teaches the claimed limitations “A base station (Fig. 19) in a mobile communication system that supports a function of performing connection establishment reusing context information retained in each of a terminal and the base station, comprising: 
a transmitting unit (Fig. 19, transceiver 1905) that transmits a system information block type 2 (SIB2) including instruction information, to the terminal, indicating whether or not the base station (see Fig. 19 and paragraph no. 0095, transceiver 1905 transmits system information from a base station or ENB 1310 (see Fig. 13) and the system information includes various parameters; the system information inherently includes SIB2 since the network in Kim is an LTE network and LTE includes system information such as MIB, SIB1, SIB2, etc. ); and 
a receiving unit (Fig. 19, transceiver 1905) that receives, from the terminal, a message including context retention information indicating that the terminal retains user equipment side context information when the terminal determines that the base station has the function on the basis of the instruction information” (Fig. 13, step 1355; see also, paragraph nos. 0182-0185, and especially paragraph no. 0185, “If the UE 1305 transmits the modified RRC connection request message at step 1355, the eNB 1310 searches for the UE context by referencing the UE identifier included in the message”) as recited.
Kim does not teach “indicating whether or not the base station supports a function of a Cellular Internet of Things (CIoT) Evolved Packet System (EPS) optimization scheme” nor does it appear to teach “wherein the terminal is in a wide-band (WB) S1 mode” as now recited in claim 4.
Martinez teaches/suggests the limitation “indicating whether or not the base station supports a function of a Cellular Internet of Things (CIoT) Evolved Packet System (EPS) optimization scheme”, see Fig. 1, step 0, and paragraph no. 0026, “the eNodeB 120 can send a system information block type 1 (SIB1) (msg.0) to the UE 110, and the SIB1 can include a ‘CIoT-Allowed’ flag to indicate whether the eNodeB 120 supports the CIoT EPS optimization.”  This disclosure is also supported in the provisional application (“the Martinez provisional”), 62/277,881, filed 1/12/2016, of Martinez.  Hence, Martinez qualifies as prior art.  In the Martinez provisional, Martinez also discloses “this new ‘CIoT-Allowed’ flag could be defined in SIB1” in which the term “could” suggests that other SIBs, such as SIB2, may be used (see the paragraph bridging pages 4 and 5).  See also page 7 of the Martinez provisional which discloses “The eNB might add those new flag as part of legacy SIB(s) or in new SIB(s) that might be created” which suggests that other legacy SIB(s) such as SIB2 may be used to include the new flag. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Kim by incorporating the teachings of Martinez to allow the UE to use the CIoT EPS optimization protocol to improve small data delivery and to avoid an unnecessary UE request, as suggested by Martinez in paragraph no. 0025 of the non-provisional application and page 4 of the Martinez provisional.
Martinez also teaches the newly added limitation “wherein the terminal is in a wide-band (WB) S1 mode” as now recited in claim 1.  See page 3 (first paragraph), page 4 (“it might be worthwhile to consider some minor aspects for both, NB-IoT and non-NB-IoT … enabling its usage in not-NB-IoT networks” and “In non-NB-IoT RAN that support CIoT optimization: the UE …”), page 6 (“The following changes for non-NB-IoT and NB-IoT RAN that supports CIoT optimization” and “To define a new optional broadcast parameter to indicate the support of CIoT network optimizations in non-NB-IoT RAN”), and page 7 (“Considering that non-NB-IoT UEs might also want to benefit …”) of the Martinez provisional.  The non-NB-IoT UE disclosed in the Martinez provisional is deemed to teach the recited “wide-band (WB) SI mode,” and this interpretation of the Martinez provisional is consistent with applicant’s specification under the BRI standard.
Alternatively, Ryu teaches the limitation “wherein the terminal is in a wide-band (WB) S1 mode”, see paragraph no. 0504 which discloses “CIoT EPS optimization is designed to support both a narrow band (NB)-IoT RAT and MTC category M1.”  The disclosed “MTC category M1” is deemed to teach the recited “wide-band S1 mode” since the bandwidth of the MTC category M1 is much greater than the bandwidth of a NB-IoT RAT.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Kim and Martinez by incorporating the additional teachings of Martinez or alternatively to modify Kim and Martinez by incorporating the teachings of Ryu to allow backward compatibility with LTE, as suggested by the Martinez provisional on page 3 (see the first paragraph) and/or to define a RAN common solution, as suggested by the Martinez provisional on page 4 (see the first full paragraph).  Furthermore, since a wide-band S1 mode for a UE is known, it would have been further obvious to make the above modification to enable UEs operating in a known wide-band S1 mode to take advantage of the benefits of CIoT optimization such as improved indoor coverage and support for massive number of low throughput devices as disclosed by the Martinez provisional on page 2, second full paragraph.
Regarding independent claim 8, this independent claim is a corresponding method claim of the apparatus claim 4 and recites similar subject matter.  As such, the rationale behind the above rejection of claim 4 applies with equal force to this independent claim.
Dependent Claims
Regarding claims 2 and 5, Kim further teaches “wherein the receiving unit receives the instruction information included in broadcast information or a Random Access Response” (the SIB2 is included in a broadcast information, see paragraph no. 0095). 
Regarding claims 3 and 6, Kim further teaches “wherein the transmitting unit uses a resume ID in a scheme having a connection retention state as a state in which the context information is retained as the context retention information, and transmits a connection resume request message including the resume ID to the base station as the message” (paragraph no. 0185, the UE identifier reads on “resume ID” and this UE identifier is included in the modified RRC connection request message).
Regarding claims 9 and 10, Kim further teaches “wherein the transmitting unit uses a resume ID in a scheme having a connection retention state as a state in which the context information is retained as the context retention information, and transmits a connection resume request message including the resume ID to the base station as the message” (paragraph no. 0185, the UE identifier reads on “resume ID” and this UE identifier is included in the modified RRC connection request message).
Claim 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al., Pub. No. US 2016/0007213, (“Cui”), in view of Ryu et al., Pub. No. US 2018/0352416, (“Ryu”), and Kim.
Independent Claims
Regarding independent claim 1, Cui teaches the claimed limitations “A terminal (Fig. 4, see also Fig. 10 which references a UE) in a mobile communication system that supports a function of performing connection establishment reusing context information retained in each of the terminal and a base station, comprising: 
a receiving unit (Fig. 4, transmission component which inherently includes a receiving unit as part of a transceiver or as a separate receiver) that receives, from the base station, a system information block type 2 (SIB2) including instruction information indicating whether or not the base station (paragraph no. 0189, “The UE obtains SIB2 information … the eNB adds information about the capability of the eNB in supporting an optimized small data processing method and the supported small data processing solutions into SIB2”); 
a determining unit (inherent processor in the UE) that determines whether or not the base station has the function on the basis of the instruction information received through the receiving unit (paragraph no. 0191, “after the UE learns about the small data processing solutions supported by the eNB via the system message”); and 
a transmitting unit (Fig. 4, transmission component) that transmits a message to the base station when the determining unit determines that the base station has the function” (the UE sends one or more messages to the eNB after receiving the eNB’s capability information; see also, Fig. 9, messages S910, S918, S922 which could be the one or more messages) as recited.
Cui does not teach the limitations “supports a function of a Cellular Internet of Things (CIoT) Evolved Packet System (EPS) optimization scheme” and “context retention information indicating that the terminal retains user equipment side context information” as recited in claim 1.  Nor does Cui teach the limitation “wherein the terminal is in a wide-band (WB) S1 mode” as now recited in claim 1.
Cui does teach that the eNB indicates support for certain small data processing methods which is deemed analogous to a CIoT EPS optimization scheme since both involve processing small amounts of data, see paragraph no. 0002 which discloses smart home service.
Ryu teaches that CIoT EPS optimization supports improved small data delivery, see paragraph no. 0503.
Kim teaches a UE sending context retention information to a base station, see paragraph no. 0185.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Cui by incorporating the teachings of Ryu to allow the UE to use the CIoT EPS optimization protocol to improve small data delivery, as suggested by Ryu in paragraph no. 0503.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to further modify Cui and Ryu by incorporating the teachings of Kim to minimize the signaling between the UE and base station when the UE reconnects to the network, thereby saving battery power of the UE, as suggested by Kim in paragraph no. 0011.
Ryu also teaches the limitation “wherein the terminal is in a wide-band (WB) S1 mode”, see paragraph no. 0504 which discloses “CIoT EPS optimization is designed to support both a narrow band (NB)-IoT RAT and MTC category M1.”  The disclosed “MTC category M1” is deemed to teach the recited “wide-band S1 mode” since the bandwidth of the MTC category M1 is much greater than the bandwidth of a NB-IoT RAT.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Cui, Ryu, and Kim by incorporating the additional teachings of Ryu to allow backward compatibility with LTE.  Furthermore, since a wide-band S1 mode for a UE is known, it would have been further obvious to make the above modification to enable UEs operating in a known wide-band S1 mode to take advantage of the benefits of CIoT optimization such as improved indoor coverage and support for massive number of low throughput devices.
Regarding independent claim 7, this independent claim is a corresponding method claim of the apparatus claim 1 and recites similar subject matter.  As such, the rationale behind the above rejection of claim 1 applies with equal force to this independent claim.
Regarding independent claim 4, Cui teaches the claimed limitations “A base station (Fig. 5) in a mobile communication system that supports a function of performing connection establishment reusing context information retained in each of a terminal and the base station, comprising: 
a transmitting unit (Fig. 5, transmission component) that transmits a system information block type 2 (SIB2) including instruction information, to the terminal, indicating whether or not the base station (paragraph no. 0189, “The UE obtains SIB2 information … the eNB adds information about the capability of the eNB in supporting an optimized small data processing method and the supported small data processing solutions into SIB2”); and 
a receiving unit (Fig. 5, transmission component which inherently includes a receiving unit as part of a transceiver or as a separate receiver) that receives, from the terminal, a message when the terminal determines that the base station has the function on the basis of the instruction information” (the UE sends one or more messages to the eNB after receiving the eNB’s capability information; see also, Fig. 9, messages S910, S918, S922 which could be the one or more messages) as recited.
Cui does not teach the limitations “supports a function of a Cellular Internet of Things (CIoT) Evolved Packet System (EPS) optimization scheme” and “context retention information indicating that the terminal retains user equipment side context information” as recited in claim 1.  Nor does Cui teach the limitation “wherein the terminal is in a wide-band (WB) S1 mode” as now recited in claim 4.
Cui does teach that the eNB indicates support for certain small data processing methods which is deemed analogous to a CIoT EPS optimization scheme since both involve processing small amounts of data, see paragraph no. 0002 which discloses smart home service.
Ryu teaches that CIoT EPS optimization supports improved small data delivery, see paragraph no. 0503.
Kim teaches a UE sending context retention information to a base station, see paragraph no. 0185.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Cui by incorporating the teachings of Ryu to allow the UE to use the CIoT EPS optimization protocol to improve small data delivery, as suggested by Ryu in paragraph no. 0503.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to further modify Cui and Ryu by incorporating the teachings of Kim to minimize the signaling between the UE and base station when the UE reconnects to the network, thereby saving battery power of the UE, as suggested by Kim in paragraph no. 0011.
Ryu also teaches the limitation “wherein the terminal is in a wide-band (WB) S1 mode”, see paragraph no. 0504 which discloses “CIoT EPS optimization is designed to support both a narrow band (NB)-IoT RAT and MTC category M1.”  The disclosed “MTC category M1” is deemed to teach the recited “wide-band S1 mode” since the bandwidth of the MTC category M1 is much greater than the bandwidth of a NB-IoT RAT.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Cui, Ryu, and Kim by incorporating the additional teachings of Ryu to allow backward compatibility with LTE.  Furthermore, since a wide-band S1 mode for a UE is known, it would have been further obvious to make the above modification to enable UEs operating in a known wide-band S1 mode to take advantage of the benefits of CIoT optimization such as improved indoor coverage and support for massive number of low throughput devices.
Regarding independent claim 8, this independent claim is a corresponding method claim of the apparatus claim 4 and recites similar subject matter.  As such, the rationale behind the above rejection of claim 4 applies with equal force to this independent claim.
Dependent Claims
Regarding claims 2 and 5, Cui further teaches “wherein the receiving unit receives the instruction information included in broadcast information or a Random Access Response” (the SIB2 is included in a broadcast information from the eNB). 
Regarding claims 3 and 6, Cui does not teach but Kim further teaches “wherein the transmitting unit uses a resume ID in a scheme having a connection retention state as a state in which the context information is retained as the context retention information, and transmits a connection resume request message including the resume ID to the base station as the message” (paragraph no. 0185, the UE identifier reads on “resume ID” and this UE identifier is included in the modified RRC connection request message).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to further modify Cui, Ryu, and Kim by incorporating the additional teachings of Kim to quickly resume a connection between the network and the UE.
Regarding claims 9 and 10, Cui does not teach but Kim further teaches “wherein the transmitting unit uses a resume ID in a scheme having a connection retention state as a state in which the context information is retained as the context retention information, and transmits a connection resume request message including the resume ID to the base station as the message” (paragraph no. 0185, the UE identifier reads on “resume ID” and this UE identifier is included in the modified RRC connection request message).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to further modify Cui, Ryu, and Kim by incorporating the additional teachings of Kim to quickly resume a connection between the network and the UE.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, and 7-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
To the extent that some of the arguments may apply, these arguments are addressed herein.  Applicant argues, re each independent claim, that Kim and Martinez do not teach the newly added limitation “wherein the terminal is in a wide-band (WB) S1 mode.”  In particular, applicant argues that that Martinez and in particular, the Martinez provisional, is silent with respect to the “WB S1 mode” and that since the focus of the Martinez provisional is on NB-IoT RAN, the Martinez provisional would provide no suggestion or motivation for a terminal in a WB S1 mode.
These arguments are not persuasive.  The Martinez provisional, for reasons given above, clearly discloses a “WB S1 mode” since it discloses on numerous occasions a “non-NB-IoT” UE or RAN.  And even though, assuming arguendo, that the focus of the Martinez provisional is on NB-IoT RAN, it nevertheless discloses that the CIoT optimization schemes may be used with a non-NB-IoT RAN/UE and also provides sufficient motivation to combine, supra.
Applicant further argues that “the interpretation of "CIoT-Allowed" in the pending Office Action as the claimed "instruction information" would be inapplicable to the claimed terminal Application No. 15/771,031Docket No.: 17401-607001that is in the WB S1 mode.”  This argument is not persuasive since the Martinez provisional clearly discloses both NB-IoT RAN and non-NB-IoT RAN and both types of RANs are discussed in relation to the CIoT optimization schemes.  
 With regard to the alternative set of rejections, applicant argues, re each independent claim, that Cui, Ryu, and Kim fail to teach the newly added limitation “wherein the terminal is in a wide-band (WB) S1 mode.”  This argument is not persuasive for the reasons given above.
Applicant further argues that Ryu does not qualify as prior art since its provisional does not support the features relied upon in the rejection.  However, since applicant’s effective filing date is 7/14/16 given the newly added claim limitations, supra, the actual filing date (June 20, 2016) of the Ryu reference predates applicant’s effective filing date, and hence, the Ryu reference qualifies as prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Each of following references discloses a WB-S1 mode:  Park et al. (US 2019/0116519), Kim et al. (US 2020/0314943), Kim et al. (US 2019/0141776), Kim et al. (US 2019/0141609), Kim et al. (US 10,764,937), and Kim et al. (US 2019/0053034).  See, e.g., paragraph no. 0131 of US 2020/0314943.  However, support for the WB-S1 mode does not appear to exist in the relevant priority documents (i.e., provisionals) and hence, these references do not appear to qualify as prior art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.C.K/
Examiner, AU 2414

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414